 

 

Case 1:18-cv-00854-MV-JFR Document 59 Filed 02/26/19 Page 1 of 3

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW MEXICO

Civil Action No. 1:18-cv-00854 “WV / KBM
State of New Mexico ex rel. Hector Banderas, °
Attorney General, STATEMENT

of the defendant-Tiny Lab Prpyuyegy
v. regarding represapyeHgS yates DISTRICT COURT

~ ALBUQUERGUE, {iY MEXICO

Tiny Lab Productions; Twitter Inc.; MoPub set yO a:
Inc.; Google Inc.; AdMob Inc.; Aerserv LLC.; | 5" February 20197. FEB 262019 = “al
InMobi PTE Ltd.; Applovin Corporation; ES | oF
Ironsource USA, Inc. MITCHELL R. ELFERS.

 

wire CLERK Imo

1. On 21% November 2018 Tiny Lab Productions (‘the Defendant”) has received a
complaint with demand for jury trial filed by State of New Mexico represented by
Attorney General Hector Banderas (“the Plaintiff”). The State claims that the Defendant
together with Twitter Inc.; MoPub Inc.; Google Inc.; AdMob Inc.; Aerserv LLC.; InMobi
PTE Ltd; Applovin Corporation; Ironsource USA, Inc. (collectively “the SDK
Defendants”) has infringed the rights of the children of State of New Mexico and in such
way the Defendant has violated Children’s Online Privacy Protection Act and other laws
of the State (“Claim”).

2. The Defendant did not agree with the accusations that the Plaintiff has submitted and on
the 13th December 2018 the Defendant served responsive pleading in which it expressed
its non conformity with the accusations of the Plaintiff’s claim.

3. On 9" January 2019 the Defendant has received a letter from the Offices of the Clerk of
the United States District Court of New Mexico (“Court”), containing the excerpt from
Local Rules of Civil Procedure for the District of New Mexico, highlighting Rule 83.7 of
the Local Rules of Civil Procedure for the District of New Mexico which states that a
corporation, partnership or business entity other than a natural person must be
represented by an attorney authorized to practice before this Court.

4. The Defendant is a small entity, which used to design gaming apps for smartphones and
tablets that were distributed via Google operated app store (“Google Play”). This was
primary business activity of the Defendant and basically the only source of income.

5. After the Claim was filed, the Defendant was banned from Google Play. Thus, the
Defendant to this day is unable to distribute its apps and receive income. The Defendant
is established and operate in the Republic of Lithuania. It has no branches and/or
employees located in the United States of America.

4
4

 
 

 

Case 1:18-cv-00854-MV-JFR Document 59 Filed 02/26/19 Page 2 of 3

6. Accordingly, the Defendant has to inform the Court that the Defendant has no financial
means and capabilities to adhere to the Rule 83.7 of the Local Rules of Civil Procedure
for the District of New Mexico and to provide itself with legal representation, especially
in the United States of America.

7. In consideration to the circumstances provided above, it would be unjust to obstruct the
participation of foreign entity in legal proceedings only due the fact that said legal entity
cannot afford itself a representation by an attorney. Accordingly, this injustice could be
avoided, provided that the Court would take into consideration the arguments by the
Defendant provided in written statements which the Defendant has provided or would
provide in the future.

8. Therefore, the Defendant kindly and respectfully request the Court to exercise its right,
specified in rule 1.7. of the Local Rules of Civil Procedure for the District of New
Mexico, and waive the duty for the Defendant to have an attorney in this civil case. For
the following civil procedures, the Defendant asks the Court to consider the responsive
pleadings of the 13" December 2018 submitted by the Defendant as its position towards

the Claim.
Respectfully,
Tiny Lab Productions (UAB “Invenis”) “oS .
CEO Jonas Abromaitis “ / a
wey | “
fou A, n
L- ,

 
 

TINY, LAB “pRooUCT ows

VoVT AUTO. PR. 23, 3KRD FLOOR, KAUWAS

“T-4 4735S, THAR

-) Case 1:18-cv-00854-MV-JER Document 59” Filed 02/26/19 Page|

 

 

 

“MOKFST) I SUMOKETAS .
- TAXE PERQUE.

 
 

 

 

"RECEIVED

‘uve STATES DISTRICT.
_ ALBUQUERGUE, NEW MEICO

_ FEB 26 1019

Co ee oa . ey _ MITCHELL. gL SEAS.

« :

/ wren STATES DISTRICT coun

DISTRICT. OF. MEW - MIEXTCO

oo OF EICE. OF THE. ChERK

SUITE. L FO,

oe . 333 LOMAS ‘BLVo, Ww |

RE BU QU ER QUE, WEW MEKICO 57

UN TED STATES OF AMERICA
